               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

KRISTINE ANN LIEVEN,

                      Plaintiff,
                                                      Case No. 18-CV-1409-JPS
v.

JEREMY DEPPISCH, CAPTAIN
IACCUCI, SUSAN NYGREN, and                                             ORDER
R.N. OWENS,

                      Defendants.


       On October 9, 2018, the Court screened Plaintiff’s complaint as

required by 28 U.S.C. § 1915A. (Docket #7). The Court found that the

complaint failed to state any viable grounds for relief. Id. at 3–4. The Court

afforded Plaintiff an opportunity to amend her pleading no later than

October 30, 2018. Id. at 4–5. Plaintiff filed an amended complaint on October

17, 2018. (Docket #8). The Court must now screen that pleading, and all the

same standards announced in the original screening order apply here.

(Docket #7 at 1–3).

       Plaintiff’s amended complaint alleges that on August 30, 2017, she

was in severe pain and had other distressing symptoms, such as numbness

and sensitivity to light and sound. (Docket #8 at 2–3). Defendant Jeremy

Deppisch (“Deppisch”), a nurse, performed a medical evaluation of

Plaintiff. Id. Deppisch allegedly told Plaintiff that if she went to the hospital,

she would forfeit participation in a release program. Id. Plaintiff took this

as a threat, requiring her to choose between medical care and participation

in the program. Id. Plaintiff apparently responded that she did want to be
hospitalized, and she also complained about receiving inadequate

healthcare services up to that point. Id.

          After the evaluation, Deppisch spoke to the on-call doctor, who

determined that Plaintiff should be sent to the hospital in an ambulance. Id.

at 3. Deppisch also notified Defendant Captain Iaccuci (“Iaccuci”) of his

discussion with Plaintiff. Id. Apparently frustrated with Plaintiff and her

comments, Iaccuci canceled the ambulance and sent Plaintiff back to her cell

to rest. Id. Plaintiff alleges that she was not seen again by a doctor until mid-

September, despite her continued pain and other symptoms. Id. at 3–4.

          Plaintiff later reviewed her medical records in January 2018. Id. at 4–

5. She claims that Deppisch altered his nursing encounter notes to “cover

up” for Iaccuci’s wrongdoing, though it is unclear precisely how they were

changed, and what import the changes had. Id. at 5. It seems that Defendant

R.N. Owens (“Owens”) somehow helped Deppisch in doing this. Id. at 5.

Finally, Plaintiff states that Defendant Susan Nygren (“Nygren”), the health

services unit manager, was aware of these alterations but did nothing about

it. Id.

          Iaccuci’s conduct implicates Plaintiff’s Eighth Amendment right to

medical care. Prison officials violate this right when they “display

deliberate indifference to serious medical needs of prisoners.” Greeno v.

Daley, 414 F.3d 645, 652 (7th Cir. 2005) (quotation omitted). Deliberate

indifference claims contain both an objective and a subjective component:

the inmate “must first establish that his medical condition is objectively,

‘sufficiently serious,’; and second, that prison officials acted with a

‘sufficiently culpable state of mind,’ – i.e., that they both knew of and

disregarded an excessive risk to inmate health.” Lewis v. McLean, 864 F.3d

556, 562–53 (7th Cir. 2017) (quoting Farmer v. Brennan, 511 U.S. 825, 834


                                    Page 2 of 4
(1994) (internal citations omitted)). Making all reasonable inferences in

Plaintiff’s favor, and generously construing her allegations, Plaintiff had a

serious medical condition. The Court infers that Iaccuci knew of the

condition and disregarded it by cancelling the ambulance, even though the

ambulance had been ordered by a doctor. Iaccuci’s conduct denied Plaintiff

care for her pain and other symptoms for a matter of weeks. Though the

evidence adduced in this case may ultimately prove otherwise, for now,

Plaintiff has stated a claim for violation of her Eighth Amendment rights.

        Plaintiff has failed to state viable claims against any of the other

defendants. Deppisch’s “threat,” if it could be considered that, was

meaningless, as the on-call doctor in fact ordered Plaintiff to be sent to the

hospital. Further, it was Iaccuci and not Deppisch who countermanded the

ambulance order. As a nurse, Deppisch would have no authority to

override Iaccuci, who was a captain of the security staff. Finally, whether

or not Deppisch, Owens, or Nygren tried to “cover up” Iaccuci’s conduct,

they did not violate Plaintiff’s Eighth Amendment rights. Their actions

came long after Plaintiff’s medical needs arose and long after she had been

seen by another doctor.

        In sum, Plaintiff may proceed on the following claim pursuant to 28

U.S.C. § 1915A(b): Deliberate indifference to Plaintiff’s serious medical

needs, in violation of the Eighth Amendment, by Iaccuci on August 30,

2017.

        Accordingly,

        IT IS ORDERED that Defendants Jeremy Deppisch, Susan Nygren,

and R.N. Owens be and the same are hereby DISMISSED from this action;

        IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this court,


                                 Page 3 of 4
copies of Plaintiff’s amended complaint and this order are being

electronically sent today to the Wisconsin Department of Justice for service

on Defendant Captain Iaccuci; and

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this court,

Defendant Captain Iaccuci shall file a responsive pleading to the amended

complaint within sixty days of receiving electronic notice of this order.

       Dated at Milwaukee, Wisconsin, this 26th day of October, 2018.

                                   BY THE COURT:



                                   _____________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 4 of 4
